MAYHAM, P. J.
This is an appeal from a judgment rendered upon the verdict of a jury, and from an order denying a motion fora new trial on the minutes of the trial judge at the circuit. The action was to recover for alleged injury to the plaintiff, claimed to have been caused by the negligence of the defendant in suffering its side and cross walks to be out of repair and unsafe, by reason of which the plaintiff, while lawfully passing over said sidewalk, fell and was injured. The defense was a denial of defendant’s negligence, and an allegation of contributory negligence by the plaintiff. The jury rendered a verdict for the plaintiff. We think the evidence sufficient to uphold the verdict of the jury upon the questions of the defendant’s negligence; and as the question of the contributory negligence of the plaintiff was, in this case, one for the jury, their finding should not be disturbed by this court on appeal. The rule that all legal and legitimate presumptions from the evidence are to be indulged in to uphold the verdict applies to this case. Schneider v. Railroad Co., (Super. N. Y.) 15 N. Y. Supp. 556; Hart v. Bridge Co., 80 N. Y. 622. We see no error in the rulings of the judge, or in his charge, for which the judgment can be reversed.
Judgment affirmed, with costs. All concur.